                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 09, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

GEORGE TORRES,                   §
                                 §
      Plaintiff,                 §
VS.                              § CIVIL ACTION NO. 2:20-CV-21
                                 §
FCA US LLC; ca FCA NORTH AMERICA §
HOLDINGS LLC; ca FIAT CHRYSLER §
AUTOMOBILES N.V., et al,         §
                                 §
      Defendants.                §

                    ORDER DENYING MOTION TO REMAND

       Plaintiff George Torres alleges that he was driving a car with a defective Takata

PSDI-4 airbag inflator when he rear-ended another vehicle. As a result of the collision,

the airbag deployed and the inflator exploded, sending metal shrapnel into his eye and

jaw. He filed this action in the County Court at Law No. 1, Nueces County, Texas

against the car manufacturer, FCA US LLC f/k/a Chrysler Group, LLC (FCA), and

against a servicer, Rittgers’ Services, Inc. d/b/a Greatstate Transmissions (Greatstate).

He makes state law claims for product liability and negligence against FCA. With

respect to Greatstate, he makes a state law claim of negligence.

       FCA timely removed the action to this Court on the basis of diversity jurisdiction,

28 U.S.C. § 1332(a). It is undisputed that the amount in controversy requirement is

satisfied and that Greatstate is a non-diverse Defendant. What is disputed is whether

Greatstate was properly joined. D.E. 1. Before the Court is Plaintiff’s motion to remand,

along with FCA’s response and Plaintiff’s reply. D.E. 7, 8, 9. For the following reasons,

1/6
Plaintiff’s motion to remand is DENIED. D.E. 7. And the claim against Greatstate is

DIMISSED.

                                STANDARD OF REVIEW

        “The burden of persuasion placed upon those who cry fraudulent joinder is indeed

a heavy one.”     B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981)

(quotations omitted). To prove fraudulent joinder, now known as improper joinder, the

removing party must show: “(1) actual fraud in the pleading of jurisdictional facts, or

(2) inability of the plaintiff to establish a cause of action against the non-diverse party in

state court.” Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). Defendant FCA removed

pursuant to the second route, arguing Plaintiff cannot establish a cause of action against

Greatstate. To prevail on this argument, FCA must show there is “no reasonable basis for

the district court to predict that the plaintiff might be able to recover against [the] in-state

defendant.” Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004).

       The Court determines this issue by first conducting a Federal Rule of Civil

Procedure 12(b)(6)-type analysis. This must be done pursuant to the federal pleading

standards. Int’l Energy Ventures Mgmt, LLC v. United Energy Group Ltd., 818 F.3d 193,

207-08 (5th Cir. 2016). Federal Rule of Civil Procedure 8(a)(2) requires only “a short

and plain statement of the claim showing that the pleader is entitled to relief.”

Furthermore, “[p]leadings must be construed so as to do justice.” Rule 8(e). The

requirement that the pleader show that he is entitled to relief requires “more than labels

and conclusions[;] a formulaic recitation of the elements of a cause of action will not do.”


2/6
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain, 478

U.S. 265, 286 (1986)).

       Factual allegations are required, sufficient to raise the entitlement to relief above

the level of mere speculation. Twombly, 550 U.S. at 555. Those factual allegations must

then be taken as true, even if doubtful. Id. In other words, the pleader must make

allegations that take the claim from conclusory to factual and beyond possible to

plausible.   Id., 550 U.S. at 557.    The Twombly court stated, “[W]e do not require

heightened fact pleading of specifics, but only enough facts to state a claim to relief that

is plausible on its face.” 550 U.S. at 570.

       In this context, the court construes the facts alleged in the complaint as true. The

court may also consider: (a) documents attached to the complaint or identified as central

to the claims made therein; (b) documents attached to the motion that are referenced in

the complaint; and (c) documents that are subject to judicial notice as public record.

Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011); Collins v. Morgan Stanley

Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000).

       Piercing the pleadings for a “summary inquiry” is appropriate only when the

Plaintiff “has stated a claim but has misstated or omitted discrete facts that would

determine the impropriety of joinder.” Smallwood, 385 F.3d at 573. To identify such

facts, the court may consider affidavits and other evidence submitted by the parties. See

Guillory v. PPG Indus., Inc., 434 F.3d 303, 311 (5th Cir. 2005). Because the Court finds

that the pleading does not state a claim against Greatstate that survives the Twombly

analysis, the Court does not conduct a summary inquiry.
3/6
                                     DISCUSSION

       The entirety of Torres’s specific complaint against Greatstate appears in his state

court petition as follows:

              GreatState Transmission had a duty when inspecting the
              Subject Vehicle to check for all active recalls and ensure that
              the Subject Vehicle was not subject to any active recall
              notices.

              GreatState Transmission failed in this duty by failing to check
              the free national database to see that the Subject Vehicle was
              subject to a recall for the dangerous and deadly [T]akata
              airbags.    GreatState Transmission’s failure to exercise
              ordinary care when inspecting the Subject Vehicle was the
              proximate cause of the Plaintiff’s injuries and damages.

D.E. 1-2.

       In opposing remand, FCA argues Greatstate did not owe Plaintiff any duty under

state tort law because “post-sale servicers are under no duty to discover and warn about

latent defects or recalls.” D.E. 8, p. 6 (citing State Farm Lloyds v. Polaris Indus., Inc.,

No. CIV. A. 6-12-19, 2012 WL 3985128,*3 (S.D. Tex. Sept. 11, 2012); Aguilar v.

Michelin Tire N. Am., Inc., No. SA:16-CV-048-DAE, 2016 WL 10519132, at *3 (W.D.

Tex. Mar. 23, 2016)). The Court agrees that Texas law “generally imposes no duty to

take action to prevent harm to others.” Torrington Co. v. Stutzman, 46 S.W.3d 829, 837

(Tex. 2000) (citations omitted).

       Plaintiff, however, invokes an exception to this general rule:           the negligent

undertaking theory. Under this theory, “a duty . . . may arise when a person undertakes to

provide services to another, either gratuitously or for compensation.” Torrington, 46

S.W.3d at 837. While duty is generally a question of law, the negligent undertaking duty
4/6
has factual predicates: “(1) [the defendant] undertook to perform services that it knew or

should have known were necessary for the plaintiffs’ protection, (2) [the defendant]

failed to exercise reasonable care in performing those services, and either (3) the

[plaintiff] relied upon [the defendant’s] performance or (4) [the defendant’s] performance

increased the plaintiffs’ risk of harm.” Id. at 838 (citations omitted). If contested, a jury

must also decide whether the scope of the defendant’s undertaking included the allegedly

negligent acts or omissions. Id. at 839.

       Plaintiff’s cryptic allegations do not include these factual predicates for applying a

negligent undertaking duty.     He has not alleged on what basis Greatstate provided

services that it knew or should have known were necessary for Plaintiff’s protection in

satisfaction of the first element. More specifically, he does not state what services

Greatstate undertook to provide or how they relate to any recall notices. Allegations that

Greatstate “inspected” the vehicle are not sufficiently specific to satisfy this requirement.

And because he makes no argument that Greatstate increased his risk of harm, his

petition is deficient for failing to allege the alternative—facts on which to predicate his

reliance, the third element. It does not, for example, specifically allege that Plaintiff took

the vehicle to Greatstate for service or that he was otherwise aware that Greatstate had

performed any service, much less service that would involve its airbags.

       While not set out in his pleading, Plaintiff suggests in his briefing that Greatstate

undertook an airbag-related service because it “report[ed] to Carfax and review[ed] the

Carfax report.” D.E. 7, p. 2. But even if Greatstate took these actions, Plaintiff offers no

allegations that Greatstate ever extended its services to include airbags or any warnings
5/6
with respect to airbag recalls. Nothing in his allegations or arguments supports the

conclusion that mere access to Carfax reports creates a duty owed to another.

      In sum, Plaintiff’s allegations do not provide a reasonable basis from which to

infer Greatstate’s liability. For that reason, it is unnecessary to perform a summary

inquiry into the facts. Plaintiff’s joinder of Greatstate is therefore improper and the

negligence claim made against it must be dismissed for failure to state a claim upon

which relief may be granted.

                                    CONCLUSION

      Plaintiffs’ motion to remand is DENIED. D.E. 7. The claim against Defendant

Greatstate is DISMISSED.

      ORDERED this 9th day of April, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




6/6
